ITEMID: 001-23738
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: SARDIN v. RUSSIA
IMPORTANCE: 1
CONCLUSION: Inadmissible
JUDGES: Peer Lorenzen
TEXT: The applicant, Mr Aleksandr Petrovich Sardin, is a Russian national, who was born in 1947 and lives in Omsk.
The facts of the case, as submitted by the applicant, may be summarised as follows.
Between May 1968 and September 1969 the applicant performed military service near the Semipalatinsk nuclear tests site. On 25 May 1998 the Ministry of Defence of Kazakhstan issued the applicant with a certificate confirming that he had been exposed to radioactive emissions during his military service.
In 1998 and 1999 the applicant unsuccessfully applied to various Russian authorities to be granted the status of a victim of the Semipalatinsk nuclear tests.
In October 1999 the applicant lodged a civil action against the Social Security Agency of the Omsk Regional Administration (“the Agency”). He challenged the refusal of the Agency to issue him with a certificate for citizens who had been exposed to radioactive emissions as a result of nuclear tests on the Semipalatinsk test site (“the Semipalatinsk certificate”).
On 23 March 2000 the Tsentralniy District Court of Omsk granted the applicant’s action and ordered the Agency to provide him with the Semipalatinsk certificate confirming his entitlement to certain social benefits. The Agency did not appeal against the judgment and it became final on 3 April 2000.
On 20 June 2000 the court bailiffs opened enforcement proceedings.
The Agency did not execute the judgment and requested the Omsk Regional prosecutor’s office to bring an application for supervisory review.
On 6 July 2000 the Omsk Regional prosecutor’s office ordered the court bailiffs to suspend the enforcement proceedings and lodged an application for supervisory review (протест в порядке надзора) with the Presidium of the Omsk Regional Court. The prosecutor submitted that the area where the applicant had served was not in the Russian list of areas that had suffered from radioactive emissions and the Kazakh legislation could not be applied by analogy.
On 20 July 2000 the applicant received a court summons advising him that the hearing on the prosecutor’s complaint would take place on 1 August 2000. The applicant submits that on 25 July 2000 he filed written observations, but they were not accepted and he was promised that he would be given time to make oral submissions.
On 1 August 2000 the Presidium of the Omsk Regional Court held a hearing. According to the applicant, his representatives were not given an opportunity to speak before the court and the written memorandum was only accepted by the court registrar after the hearing finished. The Presidium of the Omsk Regional Court, by way of supervisory review, quashed the judgment of 23 March 2000 on procedural and substantive grounds and remitted the case for a new examination.
On 26 September 2000 the Tsentralniy District Court of Omsk made a new determination of the applicant’s action against the Agency and dismissed it as having no grounds in the domestic law.
On 31 January 2001 the Civil Chamber of the Omsk Regional Court upheld, on the applicant’s appeal, the judgment of 26 September 2000.
The Law “On the social protection of citizens who had been exposed to radioactive emissions as a result of nuclear tests on the Semipalatinsk test site” (no. 149-FZ of 19 August 1995), which was in force at the material time, provided that certain benefits and compensation available to the Chernobyl victims should be extended to those citizens who had lived in the area surrounding the Semipalatinsk test site and their descendants of the first and second generations. Articles 2 and 3 specified that the scope of the benefits and compensations should be determined by reference to a person’s exposure to radioactive emissions. These benefits and privileges included, in particular, free medical treatment, free medical insurance, housing maintenance subsidies, special payments to offset the loss of potential earnings, preferential treatment under labour laws, etc.
Under Article 5 the Semipalatinsk certificates were the documents confirming a person’s entitlement to benefits and compensations set out in the Law.
